AO 450 (Rev. 5/85) Judgment in a Civil Case ⊗




            United States District Court
                                       EASTERN DISTRICT OF WISCONSIN

                                                           AMENDED JUDGMENT
            GLENN BURTON, JR.,
                    Plaintiff

                         v.                                CASE NUMBER: 07-cv-0303

            AMERICAN CYANAMID CO., et al.,
                   Defendants



      This action came before the court, the issues have been decided and a decision
has been rendered. Now, therefore,

       IT IS ORDERED AND ADJUDGED that plaintiff shall recover from defendants
Armstrong Containers, Inc., E.I. du Pont de Nemours and Company, and Sherwin-
Williams Co., jointly and severally, the amount of $700,000.00, consisting of $800,000.00
from the jury verdict as remitted by the court, less the 12.5% portion allocated to already-
settled defendant NL Industries, Inc. by stipulation of the parties; and that from defendant
Atlantic Richfield Company plaintiff take nothing.




            4/30/20                                        Stephen C. Dries
Date                                                       Clerk

                                                           s/J. Dreckmann
                                                           (By) Deputy Clerk




               Case 2:07-cv-00303-LA Filed 04/30/20 Page 1 of 1 Document 1783
